Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the handle attachment portion" in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-2, 5-7, 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 3,372,509 to Arsenault.
Referring to claim 1, Arsenault discloses an attachment kit configured to attach to an elongated portion of a fishing device, the attachment kit comprising, a receptacle – at 49, having a concave surface for contacting a user’s forearm and/or elbow – see for example figures 1 and 11, and a bed attachment portion – see at 56-70, operably connected to the receptacle – see figures 1-8, the bed attachment portion configured to contact a pole portion of the device – see at 14 in figures 1-8. It is noted that applicant has not positively recited the net in the claim. 
Referring to claim 2, Arsenault further discloses the bed attachment portion includes a hand-operable fastening mechanism – see at 56-70, configured to compress at least a portion of the bed attachment portion against the pole portion – see figures 1-8. 
Referring to claim 5, Arsenault further discloses the hand-operable fastening mechanism includes a clamp – at 54-70, positioned to provide a compression force against the pole – at 14, for affixing the handle attachment portion to the pole portion – see figures 1-8.
Referring to claim 6, Arsenault further discloses the receptacle and the bed attachment portion comprise an arm bed – see at 49-54 in figures 1-11, and further comprising a hand 
Referring to claim 7, Arsenault further discloses the arm bed and the hand controller are separately attachable to the pole portion – see at 32 and 49 in figure 8.
Referring to claim 10, Arsenault further discloses the hand-operable fastening mechanism includes a clamp – at 36,38, positioned to provide compression force against the pole for affixing the handle attachment portion to the pole portion – see at 32-40 in figures 1-8.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault as applied to claims 2 or 6 above, and further in view of U.S. Patent No. 7,152,834 to Hsu.
Referring to claim 3, Arsenault does not disclose the hand-operable fastening mechanism includes, a bolt with a head positioned to prevent rotation of the bolt, and a handle structure including a counter-sink receptacle operably couplable to the bolt, and the bed attachment portion includes a head receptacle positioned to receive the head of the bolt. Hsu does disclose the hand-operable fastening mechanism – at 12,13,17, includes, a bolt – at 17, with a head positioned to prevent rotation of the bolt – see figures 1-4, and a handle structure – at 12,13, including a counter-sink receptacle – see in bottom of 12 and in 13 in figures 1-4, operably couplable to the bolt – at 17 – see figures 1-4, and the bed attachment portion includes a head receptacle positioned to receive the head of the bolt – see at the top of 12 in figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault and add the fastening mechanism of Hsu, so as to yield the predictable result of removably attaching the device on any desired portion of an elongated object as desired. 
Referring to claim 8, Arsenault further discloses the hand-operable fastening mechanism includes, a bolt – at 40, with a head positioned to prevent rotation of the bolt – see figures 1-8, and a handle structure including a counter-sink receptacle operably couplable to the bolt – see portions of 36,38 receiving the bolt – at 40 in figures 1-8. Arsenault does not disclose the handle attachment portion includes a head receptacle positioned to receive the head of the bolt. Hsu does disclose the handle attachment portion includes a head receptacle positioned to receive the head of the bolt – see at the top of 12 in figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault and add the fastening mechanism of Hsu, .
Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault as applied to claims 2 or 6 above, and further in view of U.S. Patent No. 4,908,973 to Perks.
Referring to claim 4, Arsenault does not disclose the hand-operable fastening mechanism includes a spring-based lock positioned to provide a compression force against the pole for affixing the handle attachment portion to the pole portion. Perks does disclose the hand-operable fastening mechanism includes a spring-based lock – at 40-44, positioned to provide a compression force against the pole – see via 20,22, for affixing the handle attachment portion – at 18, to the pole portion – see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault and add the fastening mechanism of Perks, so as to yield the predictable result of removably attaching the device on any desired portion of an elongated object as desired.
Referring to claim 9, Arsenault does not disclose the hand-operable fastening mechanism includes a spring-based lock positioned to provide compression force against the pole for affixing the handle attachment portion to the pole portion. Perks does disclose the hand-operable fastening mechanism includes a spring-based lock – at 40-44, positioned to provide a compression force against the pole – see via 20,22, for affixing the handle attachment portion – at 18, to the pole portion – see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault and add the fastening mechanism of Perks, so as to yield the predictable result of removably attaching the device on any desired portion of an elongated object as desired.
s 11-12, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault in view of U.S. Patent No. 4,822,087 to DeCarlo.
Referring to claim 11, Arsenault discloses an attachment kit configured to attach to an elongated portion/pol of a fishing device, the attachment kit comprising, an adjustable arm bed attached to the pole – see at 49, the arm bed comprising a receptacle – at 49, having a concave surface for contacting a user’s forearm and/or elbow – see for example figures 1 and 11, and a bed attachment portion – see at 56-70, operably connected to the receptacle – see figures 1-8, the bed attachment portion configured to contact a pole portion of the device – see at 14 in figures 1-8. Arsenault does not disclose the device is a net having an open structure attached to an end of the pole and a net attached to the open structure. DeCarlo does disclose the device is a net having an open structure – see the frame at 11, attached to an end of the pole – at 10, and a net attached to the open structure – see net at/proximate 11 in figure 1 and the arm bed – at 3 attached to the pole – at 10 away from the open structure – at 11 – see figure 1. Therefore it would have been obvious to take the device of Arsenault and use the arm bed with any suitable elongated fishing device including the net disclosed by DeCarlo, so as to yield the predictable result of providing sufficient support for the user during use of the fishing device as desired. 
Referring to claim 12, Arsenault as modified by DeCarlo further discloses the bed attachment portion includes a hand-operable fastening mechanism – see at 56-70, carried by the arm bed and configured to compress at least a portion of the bed attachment portion against the pole portion – see figures 1-8 of Arsenault.
Referring to claim 15, Arsenault as modified by DeCarlo further discloses the hand-operable fastening mechanism includes a clamp – at 36,38, positioned to provide compression 
Referring to claim 16, Arsenault discloses an attachment kit configured to attach to an elongated portion/pol of a fishing device, the attachment kit comprising, an adjustable arm bed attached to the pole – see at 49, the arm bed comprising a receptacle – at 49, having a concave surface for contacting a user’s forearm and/or elbow – see for example figures 1 and 11, and a bed attachment portion – see at 56-70, operably connected to the receptacle – see figures 1-8, the bed attachment portion configured to contact a pole portion of the device – see at 14 in figures 1-8. Arsenault does not disclose the device is a net having an open structure attached to an end of the pole and a net attached to the open structure. DeCarlo does disclose the device is a net having an open structure – see the frame at 11, attached to an end of the pole – at 10, and a net attached to the open structure – see net at/proximate 11 in figure 1 and the arm bed – at 3 attached to the pole – at 10 away from the open structure – at 11 – see figure 1. Therefore it would have been obvious to take the device of Arsenault and use the arm bed with any suitable elongated fishing device including the net disclosed by DeCarlo, so as to yield the predictable result of providing sufficient support for the user during use of the fishing device as desired. Arsenault as modified by DeCarlo further discloses the adjustable arm bed – see at 49-54 in figures 1-11, and further comprising a hand controller – at 32, including, a handle attachment portion – at 36-38, positioned to contact and attach to the pole portion of the device – see figures 1, 5 and 7-8 of Arsenault, a handle portion operably connected to the handle attachment portion – see at 32, the handle portion having a generally cylindrical shape positioned to contact a user’s hand – see at 32 in figures 1, 5 and 7-8 of Arsenault, and a hand-operable fastening mechanism – at 40, 
Referring to claim 17, Arsenault as modified by DeCarlo further discloses the arm bed and the hand controller are separately attachable to the pole – see at 32 and 49 in figure 8 of Arsenault.
Referring to claim 20, Arsenault as modified by DeCarlo further discloses the hand-operable fastening mechanism includes a clamp – at 36,38, positioned to provide compression force against the pole for affixing the handle attachment portion to the pole portion – see at 32-40 in figures 1-8 of Arsenault.
Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault as modified by DeCarlo as applied to claims 12 and 16 above, and further in view of U.S. Patent No. 7,152,834 to Hsu.
Referring to claim 13, Arsenault as modified by DeCarlo does not disclose the hand-operable fastening mechanism includes, a bolt with a head positioned to prevent rotation of the bolt, and a handle structure including a counter-sink receptacle operably couplable to the bolt, and the bed attachment portion includes a head receptacle positioned to receive the head of the bolt. Hsu does disclose the hand-operable fastening mechanism – at 12,13,17, includes, a bolt – at 17, with a head positioned to prevent rotation of the bolt – see figures 1-4, and a handle structure – at 12,13, including a counter-sink receptacle – see in bottom of 12 and in 13 in figures 1-4, operably couplable to the bolt – at 17 – see figures 1-4, and the bed attachment portion includes a head receptacle positioned to receive the head of the bolt – see at the top of 12 in figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault as modified by DeCarlo and add the fastening mechanism of Hsu, so as to 
Referring to claim 18, Arsenault as modified by DeCarlo further discloses the hand-operable fastening mechanism includes, a bolt – at 40, with a head positioned to prevent rotation of the bolt – see figures 1-8 of Arsenault, and a handle structure including a counter-sink receptacle operably couplable to the bolt – see portions of 36,38 receiving the bolt – at 40 in figures 1-8 of Arsenault. Arsenault as modified by DeCarlo does not disclose the handle attachment portion includes a head receptacle positioned to receive the head of the bolt. Hsu does disclose the handle attachment portion includes a head receptacle positioned to receive the head of the bolt – see at the top of 12 in figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault as modified by DeCarlo and add the fastening mechanism of Hsu, so as to yield the predictable result of removably attaching the device on any desired portion of an elongated object as desired.
Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault as modified by DeCarlo as applied to claims 12 or 16 above, and further in view of U.S. Patent No. 4,908,973 to Perks.
Referring to claim 14, Arsenault as modified by DeCarlo does not disclose the hand-operable fastening mechanism includes a spring-based lock positioned to provide a compression force against the pole for affixing the handle attachment portion to the pole portion. Perks does disclose the hand-operable fastening mechanism includes a spring-based lock – at 40-44, positioned to provide a compression force against the pole – see via 20,22, for affixing the handle attachment portion – at 18, to the pole portion – see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault as modified by 
Referring to claim 19, Arsenault as modified by DeCarlo does not disclose the hand-operable fastening mechanism includes a spring-based lock positioned to provide compression force against the pole for affixing the handle attachment portion to the pole portion. Perks does disclose the hand-operable fastening mechanism includes a spring-based lock – at 40-44, positioned to provide a compression force against the pole – see via 20,22, for affixing the handle attachment portion – at 18, to the pole portion – see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault as modified by DeCarlo and add the fastening mechanism of Perks, so as to yield the predictable result of removably attaching the device on any desired portion of an elongated object as desired.

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to fishing nets or removably attached handle devices in general:
	U.S. Pat. No. 2,244,408 to Thompson – shows removable handle attachment
	U.S. Pat. No. 2,482,589 to Maguire – shows removable handle attachment
	U.S. Pat. No. 2,761,236 to Gaston – shows removable handle attachment
	U.S. Pat. No. 3,367,056 to Johnson – shows removable handle attachment
	U.S. Pat. No. 3,372,510 to Arsenault – shows removable handle attachment
	U.S. Pat. No. 5,529,357 to Hoffman – shows removable handle attachment
	U.S. Pat. No. 5,774,937 to Caminos – shows removable handle attachment
	U.S. Pat. No. 6,237,274 to Head et al. – shows removable handle attachment
	U.S. Pat. No. 6,295,755 to Macaluso – shows removable handle attachment
	U.S. Pat. No. 6,748,691 to Doucette – shows removable handle attachment
	U.S. Pat. No. 7,533,485 to Nyland – shows removable handle attachment
	U.S. Pat. No. 8,490,318 to Smith et al. – shows fishing net

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643